United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 03-1783
                                  ___________

Yasmin A. Shoaira; Hesham Gawdat       *
Tobar,                                 *
                                       *
            Petitioners,               *
                                       * Petition for Review of an Order
      v.                               * of the Board of Immigration Appeals.
                                       *
John Ashcroft, Attorney General of the *
United States of America,              *
                                       *
            Respondent.                *
                                 ___________

                            Submitted: May 13, 2004
                                Filed: July 26, 2004
                                 ___________

Before MURPHY, HEANEY, and MAGILL, Circuit Judges.
                          ___________

MAGILL, Circuit Judge.

      Yasmin Shoaira and Hesham Gawdat Tobar petition for review of separate
decisions of the Board of Immigration Appeals denying their applications for asylum
and withholding of removal.
                                          I.

A. Factual Background

       Shoaira and Tobar are a wife and husband who seek asylum in the United
States because they fear persecution based on their religious beliefs, imputed political
beliefs, and membership in a particular social group if returned to their home country,
Egypt. Tobar came to the United States on September 4, 1988 as a visitor for
pleasure and stayed beyond the date authorized by his visa. Shoaira came to the
United States on September 28, 1994 to marry Tobar, who is her cousin. She also
entered as a visitor for pleasure and overstayed her visa.

       The Immigration and Naturalization Service (INS) began deportation
proceedings against both petitioners separately in successive months. The INS filed
a Notice to Appear in the Immigration Court for Tobar on December 8, 1997. It filed
a Notice to Appear for Shoaira on January 24, 1998. An IJ subsequently joined their
cases. Both Shoaira and Tobar conceded deportability before the IJ, but applied for
asylum and withholding of removal. The IJ held a joint asylum hearing on August
18, 1998 and took the testimony of both petitioners and a psychologist who had
treated Shoaira at the Center for Victims of Torture.

       The petitioners base their claim to fear of future persecution on events that
occurred to Shoaira's father, Abdulmann Shoaira, who is also Tobar's uncle. Tobar
and Shoaira testified that Abdulmann Shoaira is a devout Muslim who dresses and
grooms himself in strict accordance with Muslim traditions. He wears a long beard
and distinctive clothing that identify him as a traditional Muslim. According to the
petitioners, the Egyptian government believes his dress and grooming mark him as
a fundamentalist Muslim with particular political views regarding the acceptability
of Egypt's secular government.



                                          -2-
       According to both petitioners, Abdulmann Shoaira suffered four arrests largely
on the basis of his appearance. The first arrest occurred in 1981. The authorities
suspected Abdulmann Shoaira of involvement in the assassination of President Anwar
Sadat. Shoaira, who was five years old at the time, testified that there was no
particularized suspicion of her father, but that the authorities had picked up anyone
with a beard. There was conflicting evidence on this point, however, as Tobar
claimed Abdulmann Shoaira was suspected because he once wrote a letter to Anwar
Sadat criticizing the Egyptian government. Abdulmann Shoaira was arrested a
second time in 1984. On this occasion, the police came to the Shoaira home at night,
harassed her family, and took her father away. When Shoaira tried to take shoes to
her father that night, a police officer pushed her to the ground. According to Shoaira,
her mother succumbed to mental illness after this event. In 1990, the police again
arrested Abdulmann Shoaira. On this occasion, Shoaira testified, the authorities
detained him for four or five months. The final arrest occurred in 1994, after
Abdulmann Shoaira returned to Egypt from delivering his daughter to the United
States for her wedding to Tobar. According to Shoaira, the police detained her father
for four or five days, questioning him about the reason for his trip. She also said they
tried to get her father to persuade Tobar to return to Egypt. The petitioners claim the
authorities questioned Abdulmann Shoaira about Tobar's views and activities during
that detention.

       Tobar testified that his father-in-law now lives in Europe, where he works as
a kind of merchant marine. He says that membership in certain revolutionary Islamic
fundamentalist groups is an offense in Egypt, punishable by life in prison. Both
petitioners deny that Abdulmann Shoaira ever had any connection to such groups.
They say that the Egyptian government's inference from his grooming to his politics
was faulty.

      The petitioners relate few incidents of government mistreatment they have
experienced in their own rights. Shoaira admits that she was never detained by the

                                          -3-
police. She claims to have suffered psychological damage from experiencing the
police arrests of her father, and her therapist provided supporting testimony on this
point. Shoaira also claims that she was pushed to the ground by police during her
father's second arrest. Tobar claims that he was detained on two occasions. When
he was seventeen years old, authorities detained him upon his return from a trip to
Yemen. Later, while in college, the police detained Tobar for six hours. He concedes
that these incidents are not past persecution. Nevertheless, he believes that the
authorities keep a file on him because his father-in-law's visit drew Tobar to their
attention.

B.    Asylum Hearing

       During the asylum hearing, the IJ at times adopted a hostile demeanor with the
petitioners. He stated that "I am one of those judges that is not the least bit interested
with the process. I don't care about the procedure. I don't care about the process
here. It's all for show." App. of Petitioners ("App.") at 32. Beyond dismissing
procedural safeguards, he also treated the petitioners in a combative fashion. As he
stated at the hearing, "I've got to challenge you with some tough questions and turn
your own answers back against you." App. at 71. Later, he explained that "when
people are angry they usually tell me the truth." App. at 144. The IJ peppered the
hearing with remarks he apparently meant to throw the petitioners off their story, if
it was concocted.

       The IJ held that neither Shoaira nor Tobar had established that they had
experienced past persecution directly. Respecting Shoaira's first-hand experiences,
the IJ wrote, "the Court fails to see that the Egyptian government, while they certainly
may have caused [Shoaira's psychological disorders], intended to persecute her at the
same time they were mistreating her father." App. at 11. In essence, the IJ held that
though the Egyptian police may have been persecuting her father in making these
arrests, they were not persecuting Shoaira, notwithstanding the fact that she incurred
psychological damages.

                                           -4-
       The IJ ruled that neither petitioner could base a well-founded fear of future
persecution on the experiences of Shoaira's father alone. The IJ did not make any
explicit credibility determination, but appeared to accept that the facts were as the
petitioners presented them at the hearing.

       The IJ, assuming without deciding that the arrests of Abdulmann Shoaira
constituted persecution, also held that his treatment was not based on his religious
beliefs. He wrote, "[t]he Court would not be able to state that he was persecuted for
religious reasons, because Egypt is, according to the documents in the record,
officially an Islamic country and while the Egyptian government may be a little
secular for some of the more extreme Muslim Fundamentalists, nevertheless, the
government has no history of persecuting people simply because they are Muslim."
App. at 11. Thus, the IJ concluded that the State Department Report's evaluation of
Egypt outweighs the petitioners' attributions of motive to the government actors. The
religious aspect of Abdulmann Shoaira's treatment arises only because people of a
certain type of religious belief often advocate a certain political view—that secular
governments should be overthrown in favor of Islamic states.

       The IJ also rejected imputed political belief as a basis for the father's
persecution, and by extension as the basis for the petitioners' fear of future
persecution. Basing its opinion on country conditions reports, the IJ stated that Egypt
tolerates a fair amount of dissent in the form of opposition newspapers. He also noted
that the petitioners were unable to express the particular views they thought the
government attributed to them based on Shoaira's father's opinions. The IJ held that
the petitioners had not met their burden of proving that they had a well-founded fear
of future persecution based on political belief.

      Finally, the IJ rejected the claim that the petitioners reasonably feared
persecution based on their family membership, which they claim to be a "social
group" under the asylum statute.


                                         -5-
       Finding no basis to fear persecution for a protected activity, the IJ denied
Shoaira's and Tobar's applications for asylum. It also held that the applications for
withholding of removal failed as a matter of course. Finally, the IJ granted the
petitioners' applications for voluntary removal.

      The BIA affirmed the IJ's decision in separate orders without opinion. We
have jurisdiction to review the BIA's decision under 8 U.S.C. § 1252.

                                          II.

       The petitioners argue that the BIA mistakenly applied its streamlining
procedures in disposing of their appeals. We review this decision for an abuse of
discretion. Dominguez v. Ashcroft, 336 F.3d 678, 680 (8th Cir. 2003). The BIA does
not abuse its discretion in adopting without opinion the decision of an immigration
judge. Id. An agency must set out the basis of its adjudicatory decisions, but the IJ's
decision fulfills this agency obligation. Id. Nor do the regulations violate due
process. Loulou v. Ashcroft, 354 F.3d 706, 708 (8th Cir. 2003) (amended Apr. 28,
2004). Consequently, the BIA's use of its streamlining procedures was not improper,
and we will review the substance of the IJ's decision directly.

                                         III.

       The petitioners argue that the IJ deprived them of their due process rights by
conducting their asylum hearing in a hostile manner. They argue that the IJ deprived
them of a fair hearing by ignoring proper procedure and preventing them from
testifying fully. We review constitutional challenges to immigration proceedings de
novo. Escudero-Corona v. INS, 244 F.3d 608, 614 (8th Cir. 2001).

      To support their position, the petitioners rely on Podio v. INS, 153 F.3d 506
(7th Cir. 1998), and Colmenar v. INS, 210 F.3d 967 (9th Cir. 2000). In Podio, the
Seventh Circuit held that an immigration judge had violated an petitioner's due

                                         -6-
process rights by taking over the questioning from his attorney, repeatedly and
forcefully interrupting his testimony, and refusing to allow his siblings to corroborate
his story with their own testimony—notably, testimony that had earned the siblings
grants of asylum in the United States. 153 F.3d at 509-11. The Seventh Circuit held
that due process requires that deportation hearings be "conducted in a fair enough
fashion for one to determine that the BIA's decision was based on reasonable,
substantial, and probative evidence." Id. at 509. For a deportation hearing to be fair,
an IJ must allow a reasonable opportunity to examine the evidence and present
witnesses. Id. In Colmenar, the Ninth Circuit upheld a due process challenge to
asylum proceedings where the immigration judge stated before the hearing that he
"had no idea what the basis for the claim is," and refused to allow an applicant to
testify about anything in his written application. 210 F.3d at 971. The Ninth Circuit
determined that the immigration judge prejudged the application and prevented the
petitioner from presenting evidence to support his application. Id. at 971-72.

       This case has no point of contact with either Podio or Colmenar. The
petitioners point to several ill-conceived remarks of the IJ that suggest he was hostile
to their claim. For example, near the beginning of the hearing, the IJ said, "I am one
of those judges that is not the least bit interested with the process. I don't care about
the procedure. I don't care about the process here. It's all for show." App. at 32.
Taken in isolation and coming from a judge, this language is deplorable. However,
the comment and the few others like it scattered through the transcript do not work
any prejudice against the petitioners. The IJ's immediately subsequent comments are
revealing: "What I'm interested in is substance. . . . And, substance can be presented
to me in five or 10 minutes. I've granted asylum cases in less than 15 minutes if
they're good cases. . . . I don't need paperwork. I don't need a lot of stuff. I just need
the facts, good solid, dependable facts. That's all I need." Id. at 32. Also revealing
is the context. The petitioners sought to provide the testimony of a therapist who
treated Shoaira for problems she traces to witnessing her father's mistreatment by
Egyptian authorities. The IJ questioned the relevance of the testimony to the asylum
claim and admonished the petitioners not to waste their time on irrelevancies. In the

                                           -7-
end, however, the IJ allowed the therapist to testify, and her testimony occupies fully
fourteen pages of the hearing transcript. The IJ was respectful of and engaged with
the testimony, and the petitioners were able to establish that Shoaira suffered, and
suffers still, from witnessing the arrests of her father.

       It is telling that the petitioners point to no evidence that the IJ's conduct
discouraged or prohibited them from providing. To prevail on a due process
challenge, an asylum applicant must show prejudice. Roman v. INS, 233 F.3d 1027,
1033 (7th Cir. 2000). The petitioners allege no specific prejudice; they claim only a
generalized disability to testify fully. Even this general complaint misrepresents the
overall tenor of the hearing. While the IJ asked pointed questions and at times
questioned the witnesses at length on his own, his questions were respectful and when
he finished asking them, he allowed the petitioners' attorney to ask further questions,
at one point stating, "Counselor, I'm sorry I kind of stole your thunder there. If you
want to go ahead and pick-up." App. at 72. Immigration judges have broad
discretion to control the manner of interrogation to get at the truth. Podio, 153 F.3d
at 509. We find that the IJ's conduct at the asylum hearing in this case was
acceptable.

                                         IV.

      Finally, the petitioners challenge the IJ's determination that they are not
refugees who qualify for asylum or withholding of removal. We review the IJ's
denial of asylum for an abuse of discretion, and the factual findings underlying that
decision for substantial support by the record considered as a whole. Manivong v.
Dist. Dir., U.S. Dep't of Justice INS, 164 F.3d 432, 433 (8th Cir. 1999). The IJ's
factual determinations "must be upheld if supported by reasonable, substantial, and
probative evidence on the record considered as a whole." Wai Ling Tang v. INS, 223
F.3d 713, 718 (8th Cir. 2000) (citations and quotations omitted). Reversal is
appropriate only if the applicant shows that the evidence was so compelling that no


                                         -8-
reasonable fact-finder could fail to find the requisite fear of persecution.
Kratchmarov v. Heston, 172 F.3d 551, 554 (8th Cir. 1999).

       The Immigration and Nationality Act ("INA") authorizes the Attorney General,
in his discretion, to grant asylum to anyone who qualifies as a refugee. 8 U.S.C. §
1158(a). The INA defines "refugee" as an alien who is not willing to return to her
country of origin due to "past persecution or a well-founded fear of persecution on
account of race, religion, nationality, membership in a particular social group, or
political opinion." 8 U.S.C. § 1101(a)(42)(A). The "well-founded fear of
persecution" standard contains a subjective element and an objective element. An
applicant for asylum may establish the subjective element with credible testimony that
she genuinely fears persecution. Ghasemimehr v. INS, 7 F.3d 1389, 1390 (8th Cir.
1993) (citations omitted). The element of objective fear requires a showing of
credible, direct, and specific evidence that a reasonable person in the applicant's
position would fear persecution if returned to her country of origin. Id.

       "Past persecution is relevant either because it provides a basis for a well-
founded fear of future persecution, or, in extreme cases, because the severity of past
treatment may form part of a compelling reason for the alien's unwillingness to return
to the site of such persecution." Fisher v. INS, 291 F.3d 491, 497 (8th Cir. 2002). If
an applicant establishes past persecution, she is entitled to the presumption that her
fear of future persecution is well-founded. Perinpanathan v. INS, 310 F.3d 594, 598
(8th Cir. 2002). "Persecution involves a threat to one's life or freedom on account of
one of five protected grounds—race, religion, nationality, membership in a particular
social group, or political opinion." Fisher, 291 F.3d at 497.

       Neither Shoaira nor Tobar can establish past persecution. Only Shoaira claims
that she herself suffered persecution; Tobar concedes that his petition rises or falls on
proving a connection between the treatment of his father-in-law and his own




                                          -9-
circumstances if returned to Egypt.1 App. at 83. Shoaira claims she suffered
persecution by being forced to watch her father's mistreatment by Egyptian
authorities. She witnessed three of Abdulmann Shoaira's four arrests. On the second
occasion, she was only eight years old, and when she went to help her father, she was
pushed to the ground by a police officer. Her therapist testified that Shoaira exhibited
symptoms of post-traumatic stress disorder to support Shoaira's claim that she
suffered a direct injury from witnessing these events. The statute leaves the term
"persecution" undefined, but we have defined it as "the infliction or threat of death,
torture, or injury to one's person or freedom" for a proscribed reason. Regalado-
Garcia v. INS, 305 F.3d 784, 787 (8th Cir. 2002). While mental or emotional injury
may in part constitute persecution, Duarte de Guinac v. INS, 179 F.3d 1156, 1163
(9th Cir. 1999), "'persecution is an extreme concept.' Low-level intimidation and
harassment does not rise to the level of persecution." Eusebio v. Ashcroft, 361 F.3d
1088, 1090 (8th Cir. 2004) (internal citation omitted) (quoting Fisher v. INS, 79 F.3d
955, 961 (9th Cir. 1996) (en banc)). We hold that the psychological damages Shoaira
received from the rough treatment of the Egyptian authorities and from witnessing her
father's arrest on three occasions does not rise to the level of persecution.

        Both petitioners assert that their persecution is inevitable if returned to Egypt
because of the treatment Shoaira's father received. The IJ did not question that
Abdulmann Shoaira had been persecuted on the basis of the political beliefs the
Egyptian authorities falsely imputed to him. The petitioners claim that the Egyptian
authorities imputed to the father a desire to overthrow Egypt's secular government
because he is a fundamentalist Muslim who dresses and grooms himself according
to a strict traditional regime. Shoaira and Tobar assert that the government will make
the same connection in their cases because they also adhere to traditional dress and

      1
       Even had Tobar not conceded this point, his detention on two separate
occasions for periods of several hours does not alone rise to the level of persecution.
Tawm v. Ashcroft, 363 F.3d 740, 743 (8th Cir. 2004) (stating that two incidents of
detention that occurred four years apart and lasted only a few hours "do not
necessarily constitute persecution").

                                          -10-
are related to Abdulmann Shoaira. According to the petitioners, the authorities even
questioned Abdulmann Shoaira about Tobar's beliefs after he accompanied his
daughter to the United States.

       Unfortunately for the petitioners, this evidence does not compel us to overturn
the IJ's determination that their fear, though quite possibly genuine, is not well-
founded. The petitioners do present some evidence that the Egyptian government
takes a special interest in people who adhere strictly to Muslim traditions. But
generalized government interest in a group to which the petitioners belong does not
suffice to show that the petitioners will be persecuted if returned to Egypt. To
succeed in their claim of derivative persecution, the petitioners must show a "'pattern
of persecution closely tied to the petitioner.'" Ramos-Vazquez v. INS, 57 F.3d 857,
861 (9th Cir. 1995) (quoting Arriaga-Barrientos v. INS, 937 F.2d 411, 414 (9th Cir.
1991)); see also Ciorba v. Ashcroft, 323 F.3d 539, 545 (7th Cir. 2003) (stating that
to show derivative persecution, an applicant must "show that her family's political
opinions have been imputed to her and that she has suffered or will suffer persecution
as a result"). The petitioners suggest two potential explanations for Abdulmann
Shoaira's treatment, and neither satisfies this test. First, the petitioners claim that
Abdulmann Shoaira was picked out solely because he wears a beard and traditional
Muslim clothing, which fails to distinguish them from any other traditional Muslim
in the country. Second, the petitioners claim that he was persecuted because he
previously had criticized the government. The petitioners do not claim that they have
a history of dissent. This explanation of the authorities' past behavior, then, gives
Shoaira and Tobar reason to think that they will not be mistreated. We hold that the
evidence does not compel us to conclude that either petitioner has a well-founded fear
of future persecution.

                                          V.

      For the reasons provided above, we deny the petition.
                      ______________________________

                                         -11-